DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer cover covering the inflatable balloon recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of Figures 1A and 1B in P. [0026] is incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  line 2- ‘a wall bounding an compartment’ should be amended to - - a wall bounding [[an]] a compartment - -  to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3- 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the inflatable balloon includes a plurality of zones surrounding the inflatable balloon in a circumferential direction that are entirely 
For the purposes of examination, the plurality of zones recited in claim 3 is interpreted as a part of the “at least one zone” recited in claim 1 and the claim is interpreted as - - The apparatus of claim 1, wherein the at least one zone comprises two or more zones surrounding the inflatable balloon in a circumferential direction that are entirely unoccupied by the plurality of longitudinal fibers.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 3.
Claim 10 recites, “further including a plurality of continuous fibers adjacent to the first and second sets of fibers.”  It is unclear whether “a plurality of continuous fibers” is in addition to or a part of the “at least one continuous fiber” recited in claim 5.  Since a plurality means two or more, if a plurality is added to “at least one,” then the minimum requirement is three continuous fibers.  However, if a plurality is part of (i.e., further limiting) “at least one,” then the minimum requirement is two continuous fibers.
For the purposes of examination, the plurality of zones recited in claim 10 is interpreted as a part of the “at least one continuous fibers” recited in claim 5 and the claim is interpreted as - - The apparatus of claim 5, the at least one continuous fiber comprising two or more continuous fibers adjacent to the first and second sets of fibers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peacock, III (US Pat. No. 6,234,995 B1).  Peacock is cited in the IDS filed 3/31/20.
Regarding claim 1, Peacock discloses an apparatus for performing a medical procedure, comprising: 
an inflatable balloon (170) (Figs. 7A, 7B) (Col. 24, l. 46- 57 - - external shunt valve 170 is an inflatable balloon) including a wall having a plurality of longitudinal fibers (176) (Figs. 7A, 7B) (Col. 24, l. 64- 65 - - longitudinal fibers (176)), the wall including at least one zone (172) (Figs. 7A. 7B) surrounding the inflatable balloon (170) in a circumferential direction entirely unoccupied by the plurality of longitudinal fibers (Figs. 7A, 7B) (Col. 24, l. 49- Col. 25, l. 10 - - whereas distal shoulder (172) includes similarly radially oriented fibers (175) and does not include longitudinal fibers).
Regarding claim 2, Peacock further discloses wherein the at least one zone (172) is located on a generally cylindrical portion of the inflatable balloon (170) (See Fig. 7A).
Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Pub. No. 2009/0012610 A1).  Olson is cited in the IDS filed 3/31/20.

    PNG
    media_image1.png
    661
    848
    media_image1.png
    Greyscale

Regarding claim 1, Olson discloses an apparatus for performing a medical procedure, comprising: 
an inflatable balloon (14, 600, 650) (Figs. 1- 2, 11A- 11B) including a wall having a plurality of longitudinal fibers (34, 614, 690) (Figs. 2, 11A- 11B) (Ps. [0061], [0071], [0101], [0103] - - balloon 14, 600, 650 can be formed by the same processes applicable to shaft 18, including magnetically alignable fibers 34, 614, 690 oriented parallel to the longitudinal axis "L"), the wall including at least one zone (Z1- Z4) (See 
Regarding claim 2, Olson further discloses wherein the at least one zone (Z1- Z4) is located on a generally cylindrical portion of the inflatable balloon (14, 600, 650) (See Annotated Fig. 2, Figs. 11A- 11B) (Ps. [0101]- [0102] - -fibers 614 are aligned at each of the waist sections 620 and 630 of balloon 600; aligned magnetically alignable fibers 690 to body portion 670).
Regarding claim 3 in view of the rejection under 35 USC 112(b) above, Olson further discloses wherein the inflatable balloon (14, 600, 650) includes a plurality of zones (Z1- Z4) surrounding the inflatable balloon (14, 600, 650) in a circumferential direction that are entirely unoccupied by the plurality of longitudinal fibers (34, 614, 690) (See Annotated Fig. 2).
Regarding claim 4 in view of the rejection under 35 USC 112(b) above, Olson further discloses wherein the plurality of zones (Z1- Z4) are located on a generally cylindrical portion of the inflatable balloon (14, 600, 650) (See Annotated Fig. 2, Figs. 11A- 11B).
Claim(s) 5- 7 and 9- 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilson et al. (US Pub. No. 2013/0190796 A1).

    PNG
    media_image2.png
    822
    889
    media_image2.png
    Greyscale

Regarding claim 5, Tilson discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (20) (Figs. 4A, 5, 6A, 9G, 40A- 41B, 45A- 45B) including a wall (22, 76, 74, 196) (Figs. 1B, 4B- 4C, 6B- 7C, 8C- 8D) having a plurality of longitudinal fibers (86b, 87b) (Figs. 9G, 40A- 40C) (Ps. [0171], [0204], [0347] - - balloon wall 22 can be made from panels 76, 74, 196, which may comprise film, reinforcement material or adhesive or combinations thereof, including multiple longitudinal 
Regarding claim 6, Tilson further discloses wherein the first discontinuity (D1) is located on a generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 40C, Figs. 9G, 9J, 40B- 40C).
Regarding claim 7, Tilson further discloses wherein the second discontinuity (D2) is located on a generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 40C, Figs. 9G, 9J, 40B- 40C).
Regarding claim 9, Tilson further discloses wherein the first and second discontinuities (D1, D2) are aligned in a circumferential direction (See Annotated Fig. Fig. 40C) (P. [0349] - - Fiber separation areas 614 are located on fiber separation bands 617 which are aligned in a circumferential direction).
Regarding claim 10 in view of the rejection under 35 USC 112(b) above, Tilson further discloses further including a plurality of continuous fibers (C, C2) adjacent to the first (F1-A, F1-B) and second sets of fibers (F2-A, F2-B) (P. [0347]- - One or more fibers 86b may run from the terminal end of the first serration 338a to the terminal end of the second serration 338b as shown in Fig. 40A, at least one continuous fiber adjacent to the first and second sets of fibers (86b) shown in Fig. 40C).
Regarding claim 11, Tilson discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (20) (Figs. 4A, 5, 6A, 9G, 40A- 41B, 45A- 45B) including a wall (22, 76, 74, 196) (Figs. 1B, 4B- 4C, 6B- 7C, 8C- 8D) bounding a compartment capable of containing an inflation fluid, the inflatable balloon (20) having at least three longitudinal fibers (86b, 87b) (Figs. 9G, 40A- 40C) (Ps. [0171], [0204], [0347] - - balloon wall 22 can be made from panels 76, 74, 196, which may comprise film, reinforcement material or adhesive or combinations thereof, including multiple longitudinal reinforcement fibers 86b, 87b), including a first set of at least two axially aligned first fibers (F1, F2) (See Annotated Fig. 40C below) juxtaposed in a circumferential direction, including a first fiber (F1) having as first discontinuity (D1), a second fiber (F2) having a second discontinuity (D2), and a third fiber (F3) having a third discontinuity (D3), wherein the first (D1) and third (D3) discontinuities are aligned in the circumferential direction and the second discontinuity (D2) is offset from the first (D1) and third (D3) discontinuities in a longitudinal direction (See Annotated Fig. 40C) (P. [0349] - - Fiber separation areas 614 are located on fiber separation bands 617 which are aligned in a circumferential direction as shown in Fig. 40C below).

    PNG
    media_image3.png
    941
    912
    media_image3.png
    Greyscale

Regarding claim 12, Tilson further discloses further including a fourth fiber (F3) juxtaposed with the third fiber (F3), and having a fourth discontinuity (D4) aligned with the second discontinuity (D2) in the circumferential direction and offset from the first (D1) and third (D3) discontinuities in the longitudinal direction (See Annotated Fig. 40C) (Ps. [0348]- [0349] - - fiber separation areas 614 may be distributed on the panel such 
Regarding claim 13, Tilson further discloses wherein the plurality of longitudinal fibers (86b, 87b) are applied over a base balloon (20) (See Figs. 4B- 4C, 6B- 7C, 8C- 8D) (Ps. [0171], [0174], [0347] - - the plurality of longitudinal fibers (86b, 87b) in wall (22, 76, 74, 196) are applied over a base balloon comprising several layers of walls (22, 76, 74, 196) as shown in Figs. 4B- 4C, 6B- 7C in particular; it is noted that since applicant’s balloon 10 is formed by layering longitudinal fibers over an underlying and included base balloon 11 as shown in applicant’s Fig. 1A, Tilson similarly discloses layering a fiber panels over underlying and included panels forming a base balloon).
Regarding claim 14, Tilson further discloses wherein the plurality of longitudinal fibers (86b, 87b) are inelastic (Ps. [0022], [0275] - - fibers are high-strength, inelastic fibers).
Regarding claim 15, Tilson further discloses further including at least one circumferential fiber (86a) (See Fig. 9G) (P. [0194] - - Latitudinal reinforcement fibers 86a can be substantially perpendicular to the balloon longitudinal axis 26. Latitudinal reinforcement fibers 86a can be multiple fibers or a continuously wound single fiber).
Regarding claim 16, Tilson further discloses wherein the at least one circumferential fiber (86a) overlies the plurality of longitudinal fibers (86b, 87b) (See Fig. 9G).


Claim(s) 11- 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pat. No. 6,977,103 B2).


    PNG
    media_image4.png
    888
    903
    media_image4.png
    Greyscale

Regarding claim 11, Chen discloses an apparatus for performing a medical procedure, comprising:

Regarding claim 12, Chen further discloses further including a fourth fiber (F4) juxtaposed with the third fiber (F3), and having a fourth discontinuity (D4) aligned with the second discontinuity (D2) in the circumferential direction and offset from the first and third discontinuities (D1, D3) in the longitudinal direction (See Annotated Fig. 3).
	Regarding claim 14, Chen further discloses wherein the plurality of longitudinal fibers (12) are inelastic (Col. 3, l. 47- 60 - - The fibril component may be any rigid-rod or semi-rigid-rod thermoplastic material which comprises 0.1 to about 25 percent, and more preferably from about 0.5 to about 20 percent by weight of the micro-composite material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 5- 10 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US Pat. No. 6,977,103 B2).

    PNG
    media_image5.png
    837
    887
    media_image5.png
    Greyscale

Regarding claim 5, Chen discloses an apparatus for performing a medical procedure, comprising:

If applicant argues that Chen does not disclose at least one continuous fiber, the Office submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inflatable balloon wall to include at least one continuous fiber because a mixture of fiber lengths would provide a varying degree and type of radial expansion while also reducing longitudinal expansion by varying degrees (Col. 5, l. 26- 33).  The motivation for the modification would have been to provide varying limits to undesirable longitudinal expansion (Col. 2, l. 6- 13 - - orientation of the fibril structure can limit longitudinal expansion of the balloon and allow the balloon to expand radially as desired, but minimally, or not at all in the longitudinal direction if the fibrils are parallel to the balloon axis).  Moreover, since Chen anticipates that the fiber length may range from as small as 0.02 microns to being 
Regarding claim 6, Chen further discloses wherein the first discontinuity (D1) is located on a generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 3).
Regarding claim 7, Chen further discloses wherein the second discontinuity (D2) is located on the generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 3).
Regarding claim 8, Chen further discloses further including a third fiber (F3) creating a third discontinuity (D3) axially aligned with and spaced from the first discontinuity (D1) (See Annotated Fig. 3).
Regarding claim 9, Chen further discloses wherein the first (D1) and second (D2) discontinuities are aligned in a circumferential direction (See Annotated Fig. 3).
Regarding claim 10 in view of the rejection under 35 USC 112(b) above, Chen further discloses further including a plurality of continuous fibers (C1, C2) adjacent to the first (F1-A, F1-B) and second (F2-A, F2-B) sets of fibers (See Annotated Fig. 3).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilson et al. (US Pub. No. 2013/0190796 A1) in view of Campbell et al. (US Pub. No. 2008/0033477 A1).
Regarding claim 17, Tilson discloses the apparatus of claim 11, but Tilson does not disclose an outer cover.
However, Campbell teaches a fiber (39) reinforced medical inflatable balloon (38) (See Fig. 2) in the same field of endeavor
(claim 17) further including an outer cover (40, 46) (Figs. 2- 3) covering the inflatable balloon (38) (Abstract, Ps. [0058], [0072] - - a balloon wall 38, reinforcing fibers 39, and an elastomeric sheath wall 40 form a fiber reinforced balloon covered by an elastomeric sheath as generally shown in FIG. 2, the elastomeric sheath may be configured to cover the balloon body, both tapered ends and at least a portion of the two balloon legs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the fiber reinforced inflatable balloon associated with Tilson to include a cover because the elastomeric sheath cover taught by Campbell exhibits a low degree of radial strength and high degree of longitudinal strength (Campbell - - Ps. [0035], [0073]).  The motivation for the modification would have been to improve radial expansion properties of the balloon and to resist longitudinal extension of the balloon (Campbell - - Ps. [0035], [0073]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771